Exhibit 10.1

      EXECUTION COPY   Contract #1-26652287-4

AMENDMENT NUMBER 4
TO
YAHOO! PUBLISHER NETWORK AGREEMENT #1-26652287
     This Amendment Number 4 to the Yahoo! Publisher Network Agreement
#1-26652287 (“Amendment #4”) is entered into as of July 29, 2011 (“Amendment #4
Effective Date”) and is made by and among Local.com Corporation (“Publisher”)
and Yahoo! Inc. (“Yahoo!”), and modifies the Yahoo! Publisher Network Agreement
#1-26652287 by and among the same parties effective as of August 25, 2010, as
amended (the “Agreement”).
     In consideration of mutual covenants and for such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Publisher and Yahoo! hereby agree as follows:

1.   The parties agree that Publisher’s written notice of non-renewal dated
July 13, 2011 is hereby revoked and will have no effect on the Agreement.   2.  
The “End Date” on the Service Order is hereby deleted and replaced with the
following: “End Date: July 31, 2012”.   3.   Parts A and D of the “Deployment of
Services on Publisher’s Offerings” section on the Service Order are hereby
deleted and replaced with the following, respectively:

A. Results Hosting Sites
1. Link = Search Box; Results = Paid Search Results; Publisher’s Offering = the
following Sites: www.local.com, www.mrlocal.com, www.premierguide.com,
www.ziphip.com and www.loqal.com (sometimes referred to herein individually or
collectively as “Results Hosting Sites”).
2. Link = Hyperlinks; Results = Hyperlink Results; Publisher’s Offering =
Results Hosting Sites.
3. Link = Ad Code; Results = Matched Ads; Publisher’s Offering = Results Hosting
Sites.
For Results Hosting Sites approved for arbitrage, the terms of Attachment E will
apply.
D. Mapped Domains
1. Link = Domain Match Link; Results = Domain Match Results; Publisher’s
Offering = Mapped Domains (as defined in Attachment D).

4.   The “Implementation” section on the Service Order is hereby deleted and
replaced with the following:

Implementation:

  .   As shown in Attachment A and as described in this SO and Attachments     .
  ***     .   Placement Requirement: As set forth in Section E of Attachment A.
    .   ***

*** — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission
Yahoo! Confidential

1



--------------------------------------------------------------------------------



 



      EXECUTION COPY   Contract #1-26652287-4

  .   Publisher will abide by the provisions of *** the Domain Match Attachment.

5.   Part C of the “Compensation” section on the Service Order is hereby deleted
in its entirety.   6.   The “Notice” section on the Service Order is hereby
amended to revise Publisher’s information to the following:

PUBLISHER
7555 Irvine Center Dr, Irvine, CA 92618
Fax: 949-784-0880
Attn: General Counsel

7.   Section A(5) of Attachment A (Implementation Requirements) is hereby
deleted in its entirety and replaced with the following (additions shown in
italics):

  5.   Publisher will display the first three (3) Paid Results (or any lesser
number delivered by Yahoo!) contiguously, in the order provided by Yahoo!,
without any other content between the individual Paid Results. Furthermore, with
respect to Paid Results after such first three Paid Results (or any lesser
number delivered by Yahoo!) and any other Results on a webpage, Publisher will
display such Results in the order provided by Yahoo without any other search
results or content from providers other than Yahoo! in between the individual
Results, as shown in the mockups attached hereto or as otherwise approved in
writing by Yahoo!.

8.   Section A(12) of Attachment A (Implementation Requirements) is hereby
deleted in its entirety and replaced with the following (additions shown in
italics):

  12.   Publisher will implement any commercially reasonable technical
requirements requested by Yahoo!***.

9.   Section E (iFrame Implementation) of Attachment A (Implementation
Requirements) is hereby deleted in its entirety and replaced with the following:

  E.   Placement Requirement

      ***

10.   The third sentence of Section 3 (Future Offerings) of Attachment B (Terms
and Conditions) is hereby deleted and replaced with the following (additions
shown in italics):

In addition, if, after the Start Date, Publisher owns or operates any additional
websites or domains, owns or licenses any software applications for distribution
to end-users, or engages in any email campaigns that include (or that Publisher
anticipates will include) search functionality or Paid Listings ***, Publisher
will notify Yahoo! ***.

11.   Section 8 (Exclusivity) of Attachment B (Terms and Conditions) is hereby
amended as follows:

  a.   The following is hereby included before subsection (a) of Section 8:

  8.   Exclusivity. ***

*** — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission
Yahoo! Confidential

2



--------------------------------------------------------------------------------



 



      EXECUTION COPY   Contract #1-26652287-4

  b.   The first sentence of Section 8(b) is hereby deleted and replaced with
the following (additions shown in italics):

***

  c.   Section 8(e) is hereby deleted in its entirety and replaced with
“Intentionally omitted.”

12.   All references to “mockups” in the Agreement are hereby amended to refer
to “mockups attached to this Agreement or as otherwise approved in writing by
Yahoo!.”   13.   The Agreement is amended to include the mockups attached to
this Amendment #4.   14.   Exhibit 2 to the Agreement is hereby deleted in its
entirety and replaced with the following:

Exhibit 2 to the Agreement
*** Approved by Yahoo! as of the Start Date
As approved in writing by Yahoo!.

15.   Miscellaneous.

  (a)   Except as expressly set forth herein, the terms and conditions of the
Agreement are unmodified and remain in full force and effect.     (b)   The
Agreement is amended to provide that references in the Agreement to “this
Agreement” or “the Agreement” (including indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed references to the
Agreement as amended hereby. All capitalized defined terms used but not defined
herein shall have the same meaning as set forth in the Agreement.     (c)   This
Amendment #4 may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same instrument. An electronically transmitted signature
via pdf or facsimile shall be deemed the equivalent to an original ink
signature.     (d)   In the event of a conflict between any of the terms and
conditions of the Agreement and any of the terms and conditions of this
Amendment #4, the terms and conditions of this Amendment #4 shall control.

[SIGNATURE PAGE FOLLOWS]
*** — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission
Yahoo! Confidential

3



--------------------------------------------------------------------------------



 



      EXECUTION COPY   Contract #1-26652287-4

[SIGNATURE PAGE TO AMENDMENT #4]
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment #4 as of the Amendment #4 Effective Date.

                      LOCAL.COM CORPORATION       YAHOO! INC.    
 
                   
By:
Name:
  /s/ Kenneth S. Cragun
 
Kenneth S. Cragun
 
       By:
Name:   /s/ Al Echamendi
 
Al Echamendi
 
    
Title:
  CFO
 
      Title:   VP, Business Development: Search and Strategic Partnerships
 
   
Date:
  7-29-11
 
      Date:   7-29-11
 
   

*** — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission
Yahoo! Confidential

4



--------------------------------------------------------------------------------



 



      EXECUTION COPY   Contract #1-26652287-4

MOCKUPS
As attached hereto.
***
*** — Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission
Yahoo! Confidential

5